Citation Nr: 1216153	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for respiratory disorder, including chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas, that denied the benefits sought on appeal.

The Veteran testified at a Board hearing via video conference in April 2011 before the undersigned Veterans Law Judge with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  At the Veteran's request the undersigned held the record of the hearing open for 30 days for submission of additional evidence.  No additional evidence was or has been received.


FINDINGS OF FACT

1.  On April 12, 2012, prior to the promulgation of a decision in the appeals, the Veteran notified the Board that he withdrew his appeals of the issues of entitlement to service connection for ED and a respiratory disorder, including COPD.

2.  The preponderance of the evidence shows a bilateral hearing loss did not have its clinical onset in service or for many years later and it is not otherwise related to active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in active service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

2.  The criteria for withdrawal of appeals of service connection for ED and a respiratory disorder, including COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the decision appealed, VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the February and June 2009 RO letters were both time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts VA failed to assist the Veteran with the development of his claim.  The Veteran was provided a reasonable opportunity to participate in the decision on his claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191   (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. §§ 3.159(b) and (c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Withdrawal of Appeals

Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Analysis

In the present case, at the Board hearing, the Veteran withdrew his perfected appeals of service connection for ED and a respiratory disorder, including COPD.  Transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those two issues.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


Service Connection Claim

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) . Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) .

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss and other certain diseases of the central nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Analysis

The Veteran served as a tracked vehicle repairman during his active service, to include service in Vietnam.  His assigned company supported an artillery battalion.  The Veteran asserts his bilateral hearing loss had its onset due to noise exposure from artillery fire.  Following his separation from active service, he worked 30 years for Union Pacific Railroad.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records contain no entries related to complaints of hearing loss.  There are entries where the Veteran complained of upper respiratory symptoms, for which an upper respiratory infection was diagnosed, but the Veteran did not report hearing loss or hearing difficulty among his symptoms.  The December 1969 Report Of Medical Examination For Separation reflects that his hearing was within normal standards.  The examination report also reflects the Veteran's ears were assessed as normal.  Although the Veteran asserts his hearing loss started in active service, there is no evidence it manifested to at least a compensable degree within one year of his separation.  The Board notes that the Veteran implied at the hearing that no hearing loss was noted in service because he was in a hurry to get out and go home.  See Transcript, p. 4.  

The July 2010 VA audio examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he believed his hearing loss was the result of his exposure to artillery fire without use of any hearing protection.  The Veteran also reported his post-service 30-years exposure to noise from trains with the use of ear protection.  He denied any recreational noise exposure.  The examiner noted the test results showed a moderately severe hearing loss at 3000 Hz, and a severe loss at 4000-8000 Hz in the right ear; and, a moderately severe hearing loss at 3000 Hz, a severe loss at 4000 Hz, and a moderately severe loss at 6000-8000 Hz in the left ear.  Middle ear pressure was normal.  The examiner noted the Veteran's audiograms showed his hearing was within normal limits bilaterally at his enlistment into and separation from active service.  The examiner opined that it was not likely that the Veteran's current bilateral hearing loss was due to his noise exposure during active service, but most likely was due to the Veteran's 30 years of noise exposure working for a railroad.

At the hearing, the Veteran testified his hearing was tested by Union Pacific Railroad during his employment with that company, and he received a one-time monetary payment for hearing loss.  See Transcript, p. 8.  The record was held open for submission of any records Union Pacific had related to the Veteran, Transcript, p. 3; but no additional records or any correspondence from Union Pacific related to the Veteran were received.  The Veteran did not submit authorization or detailed information allowing VA to seek the records and has not submitted the records himself.  

The Veteran does not directly claim that hearing loss had its onset in service; on his claim for compensation he estimates the onset of hearing loss in January 1988 (almost 18 years after service discharge).  He testified Union Pacific compensated him for work-related hearing loss, but that his hearing loss is due to his in-service noise exposure.  The Veteran is competent to testify to his personal experience.  See 38 C.F.R. § 3.159(a)(2).  It is credible that he had acoustic trauma in service.  However, the Veteran is not competent to determine the acoustic trauma in service caused a hearing loss that he noted in 1988 and is first documented many years after service.  It is not shown that the Veteran has the expertise to determine the etiology of audiologic disease or disability.  The Board accords far more weight to the audiology examiner's opinion.  In light of the fact the Veteran's hearing was normal upon his separation from active service, and his 30 years of post-service railroad noise exposure, for which he was compensated, the Board finds the evidence of record supports the VA examiner's opinion.  There is also no explanation in the record for reasons that an employer would compensate an employee for a hearing loss that was not related to the employee's employment.  Hence, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

The appeal of the issue of entitlement to service connection for a respiratory disorder, including COPD, is dismissed.

The appeal of the issue of entitlement to service connection for ED is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


